DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on April 14, 2022. Claims 1-19 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 29, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The request for priority to U.S. App. No. 17/190,254 dated March 2, 2021, U.S. Prov. App. No. 63/016,568 dated April 28, 2020, and U.S. Prov. App. No. 63/017,508 dated April 29, 2020 is acknowledged. Examiner notes that some of the claims may not benefit from one or more of the priority dates. If art is applied to one or more of the claims which falls between the priority date and the filing date of the instant application, Applicant may be requested to perfect one or more of the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 18, and 19 along with the corresponding dependent claims 2-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Each of claims 1, 18, and 19 recites the limitation the trip.  There is insufficient antecedent basis for this limitation in the claim. Additionally/alternatively, it is unclear whether the trip is one of the each of one or more trips. For purposes of this Action, Examiner is interpreting this limitation to mean a trip of the each of one or more trips.

Each of claims 1, 18, and 19 recites receive a request that specifies the trip from a user via a graphical user interface. It is unclear whether the user is required to specify all of the trips, one at a time, or if one trip of the each of one or more trips is selected by the user and/or input by the user. For purposes of this Action, Examiner is interpreting this limitation to mean that the user selects a trip of the each of the one or more trips. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 12-13, and 16-19 are rejected under 35 U.S.C. 103 as being obvious over NPL document “Water Level Prediction Model Based on GRU and CNN” (hereinafter, “Pan”) in view of NPL document “NOAA National Weather Service” (hereinafter, “NOAA”).

Regarding claim 1, Pan discloses a method comprising using at least one hardware processor to: 
use a training dataset to train a river level prediction model to predict a river level along a waterway for a given time (see at least Col. 2 of p. 60091; a dataset is used to train a neural network for predicting water levels along a waterway for a given time). However, Pan does not explicitly teach
 for each of one or more trips by a maritime vessel along the waterway, 
receive a request that specifies the trip from a user via a graphical user interface, and 
in response to the request, 
use the river level prediction model to predict the river level of the waterway at one or more points along the trip, and 
display a representation of the trip on a virtual map within the graphical user interface with an indication of the predicted river level at each of the one or more points.
	NOAA, in the same field of endeavor, teaches
for each of one or more trips by a maritime vessel along the waterway, 
receive a request that specifies the trip from a user via a graphical user interface (see at least the input boxes on the website; a user may indicate which river and region on the river he or she plans to travel), and 
in response to the request, 
use the river level prediction model to predict the river level of the waterway at one or more points along the trip (see at least the map and legend on the website; each of the indicators is associated with a water level at a given point on a river, and the user selected river and river region has corresponding indicators showing the water level at the given point(s)), and 
display a representation of the trip on a virtual map within the graphical user interface with an indication of the predicted river level at each of the one or more points (see at least the map and legend on the website; each of the indicators is associated with a water level at a given point on a river, and the user selected river and river region has corresponding indicators showing the water level at the given point(s)).
	One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Pan with the teachings of NOAA in order to utilize the software developed by Pan for real-world applications. 
	Pan does not explicitly teach using a hardware processor, a non-transitory computer-readable medium, or a processor for the software applications. However, one of ordinary skill in the art, before the time of filing would have recognized that implementation of the software would need some kind of processor, and/or storage device and a hardware processor is a type of processor which is well-known in the art. Therefore, it would have been obvious to modify Pan to include a hardware processor, a processor, and/or a non-transitory computer readable medium. 
	Claims 18 and 19 are rejected under essentially the same reasoning as recited above regarding claim 1.

Regarding claim 2, the Pan and NOAA combination renders obvious all of the limitations of claim 1. Additionally, Pan discloses wherein the river level prediction model comprises a convolutional neural network (see at least Col. 2 of p. 60091; a dataset is used to train a neural network for predicting water levels along a waterway for a given time).

Regarding claim 3, the Pan and NOAA combination renders obvious all of the limitations of claim 1. Additionally, Pan discloses wherein the training dataset comprises weather data and river level data (see at least Col. 1 of p. 60092; weather data and river data are used in the training dataset).

Regarding claim 4, the Pan and NOAA combination renders obvious all of the limitations of claim 3. Additionally, Pan discloses further comprising generating the training dataset (see at least Col. 2 of p. 60091; the training dataset was generated).

Regarding claim 5, the Pan and NOAA combination renders obvious all of the limitations of claim 4. Additionally, NOAA, in the same field of endeavor, teaches wherein generating the training dataset comprises, for each of a plurality of time intervals and for each of a plurality of measurement stations that acquired river level data: 
correlating the river level data, acquired by the measurement station during the time interval, with weather data, acquired by another measurement station, which is associated with the measurement station based on a distance between the measurement station and the other measurement station, during the time interval (see at least Col. 2 of p. 60091-Col. 1 of p. 60092; the spatial relationship (i.e., distance) between water stations is considered and is further based on temporal differences and changes in weather); and 
adding a data structure, comprising the correlated river level data and weather data for the time interval, to the second training dataset (see at least Col. 2 of p. 60091-Col. 1 of p. 60092; the spatial relationship (i.e., distance) between water stations is considered and is further based on temporal differences and changes in weather).
	One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Pan with the teachings of NOAA in order to utilize the software developed by Pan for real-world applications. 

Regarding claim 6, the Pan and NOAA combination renders obvious all of the limitations of claim 5. Additionally, NOAA, in the same field of endeavor, teaches wherein the measurement station comprises a sensor site along a river, and wherein the other measurement station comprises a sensor site at an airport (see at least the user input section of the website; a list of river forecast centers, found along various rivers, and a list of weather forecast offices (i.e., another measurement station) for the user to select from. One or more of the weather forecast offices resides at or near an airport).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Pan with the teachings of NOAA in order to utilize the software developed by Pan for real-world applications. 

Regarding claim 12, the Pan and NOAA combination renders obvious all of the limitations of claim 1. Additionally, Pan discloses wherein using the river level prediction model to predict the river level of the waterway comprises applying the river level prediction model to data acquired from one or more measurements stations  (see at least Col. 2 of p. 60091-Col. 1 of p. 60092; data is collected at one or more measurement stations for the model).

Regarding claim 13, the Pan and NOAA combination renders obvious all of the limitations of claim 12. Additionally, Pan discloses wherein the data comprise forecast weather data indicting one or more atmospheric conditions for a time period of the trip (see at least Col. 1, p. 60092; the weather condition data is associated with the spatial-temporal data).

Regarding claim 16, the Pan and NOAA combination renders obvious all of the limitations of claim 1. Additionally, NOAA, in the same field of endeavor, teaches using the at least one hardware processor to: 
generate the graphical user interface, wherein the graphical user interface comprises a virtual map comprising a view of a geographical map, and one or more selectable markers along a route of the trip; and 
in response to a user selection of one of the one or more selectable markers, overlay information about a feature represented by the selected marker in the graphical user interface.
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Pan with the teachings of NOAA in order to utilize the software developed by Pan for real-world applications.

Regarding claim 17, the Pan and NOAA combination renders obvious all of the limitations of claim 1. Additionally, NOAA, in the same field of endeavor, teaches using the at least one hardware processor to, for each of the one or more trips, in response to the request, display an indication of one or more of reference data regarding the waterway, marine safety information, or lock data within the graphical user interface.
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Pan with the teachings of NOAA in order to utilize the software developed by Pan for real-world applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20,  of U.S. Patent No. 11,334,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are fully embodied by the claims of  U.S. Patent No. 11,334,794. For illustration purposes, claim 1 of App. No. 17/190,254 underlining the limitations found in claim 1 of the instant application: 
A method comprising using at least one hardware processor to: 
use a first training dataset, comprising positional and non-positional data representing trips with known travel times along a waterway, to train a travel time prediction model to predict a travel time along the waterway for a given trip on the waterway; 
use a second training dataset, comprising weather data and river level data, to train a river level prediction model to predict a river level along the waterway for a given time; and, 
for each of a plurality of trips by maritime vessels along the waterway, receive a request that specifies the trip and a time of the trip from a user via a graphical user interface, and, 
in response to the request, 
use the travel time prediction model to predict the travel time for the trip, 
use the river level prediction model to predict the river level of the waterway at one or more points along the trip, 
generate a voyage plan based on one or both of the predicted travel time and the predicted river level, and 
display the voyage plan on a virtual map within the graphical user interface.
Appropriate action is required.

Allowable Subject Matter
Claims 7-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and will be considered allowable after remedying the above rejections. 

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pat. No. 11,397,087 which relates ocean-based storage and routing of distribution items. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663